Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 March 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “140” has been used to designate both “alignment feature” and “stabilizing feature”.
Reference character “162” has been used to designate both “front side” and “opposite side”.
Reference character “161” has been used to designate “back side”, “left side”, and “uphill side”.
Reference character “4732” has been used to designate both “second wall element” and “first
wall element”.
Reference character “4733” has been used to designate both “third wall element” and “first
wall element”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “539”, “166D”, “539A”, “2057A”, “2057B”, “2057C”, “2057D”, and “4794B”.



The drawings are objected to because:
Figs. 1, 23, and 39 contain multiple reference characters for the same structural element.  For example, in Fig. 1 “176”, “186”, and “196” have all been used to designate the same structural feature.  Only one reference character and its associated lead line should be used to designate a particular structural element in a drawing.  Figs. 1, 23, and 39 are replete with similar errors.
Text matter should only be included in the drawings where absolutely necessary.  For example, the text matter should be removed from Fig. 1 because reference characters have been used to designate the structural elements.  However, the text matter should be included in Fig. 21 because the text matter is necessary to understand the flow chart shown in the drawing.  All of the figures should be reviewed and text matter should be deleted where appropriate.
Fig. 47 contains multiple views; a general view of the system and an exploded view of the contour.  Each figure should illustrate a single view and should be assigned a unique figure ID.  Examiner suggests amending Fig. 47 to Fig. 47A and 47B, or something similar, and the specification should be amended accordingly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The disclosure is objected to because of the following informalities:
Examiner suggests including a background of the invention section and a brief summary of the invention section to the specification.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The numbering of the paragraphs should be continuous.  Paragraph 01 of the Detailed Description should be renumbered paragraph 54 and the subsequent paragraphs should be numbered in numerical order.
In paragraph 48 of the Detailed Description, “a posterior portion 2305B of” should be changed to “a posterior portion 2305B”, or something similar.
Paragraphs 69 and 70 of the Detailed Description appear to be a single paragraph.
Appropriate correction is required.
Claim Objections
Claims 2 - 8, 10 - 12, and 14 - 18 are objected to because of the following informalities:  
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 8, 12, 14, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether “a protruding end” as recited in line 25 refers to “a protruding end” as recited in line 10 or if it represents an additional structural limitation.
Regarding claim 4, the use of the term “many” as recited in lines 5 and 7 renders the claim indefinite because “many” is a subjective term that doesn’t clearly define a range.  For example, “many” can be interpreted as “greater than 3” or “greater than 100”.  Claim 18 contains similar errors.
Regarding claim 12, the use of the term “if” as recited in line 4 renders the claim indefinite because “if” indicates that the respective limitation is not required.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim.
Regarding claim 14, the phrase “a larger width that is greater by more than 3%” is confusing because it is unclear as to what dimension the larger width is being compared.  Examiner has 
Claim 15 recites the limitation "said protruding end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 - 7, 9, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fryfogle (US 2018/0106036).
Regarding claims 1 and 13, Fryfogle discloses a wall-related method, comprising: configuring a first prefabricated regular oblong and bilaterally symmetric prefabricated regular oblong and bilaterally symmetric wall element (block 2) to interface between a second prefabricated regular oblong and bilaterally symmetric wall element (2) and a third prefabricated regular oblong and bilaterally symmetric wall element (2) and also between a fourth prefabricated regular oblong and bilaterally symmetric wall element (2) and a fifth prefabricated regular oblong and bilaterally symmetric wall element (2) in proximity to said second, third, fourth, and fifth prefabricated regular oblong and bilaterally symmetric wall elements; so that said first, second, third, fourth, and fifth prefabricated regular oblong and 

Regarding claim 5, Fryfogle further discloses molding said first, fourth, and fifth prefabricated regular oblong and bilaterally symmetric wall elements (2) all as width-transitional prefabricated regular oblong and bilaterally symmetric wall elements, so that said first width-transitional prefabricated regular oblong and bilaterally symmetric wall element is configured to allow said protruding end (3) of said fourth width-transitional prefabricated regular oblong and bilaterally symmetric wall element to extend into said receiving end (5) of said first width-transitional prefabricated regular oblong and bilaterally symmetric wall element while said protruding end (3) of said first width-transitional prefabricated regular oblong and bilaterally symmetric wall element extends into said receiving end (5) of said fifth width-transitional prefabricated regular oblong and bilaterally symmetric wall element so that said first width-transitional prefabricated regular oblong and bilaterally symmetric wall element is held between said fourth and fifth width-transitional prefabricated regular oblong and bilaterally symmetric wall elements (Figs. 10 - 14; paragraphs 0039 - 0045).  Examiner notes that the width of each prefabricated regular oblong and bilaterally symmetric wall element as taught by Fryfogle transitions from a relatively large width between lateral faces (7) to a relatively narrow width adjacent the outer end of the male side (3).

Regarding claim 7, Fryfogle further discloses said second and third prefabricated regular oblong and bilaterally symmetric wall elements (2) visually resemble said first prefabricated regular oblong and bilaterally symmetric wall element (2) after assembly thereof into a wall (Figs. 10 - 13).
Regarding claim 9, Fryfogle discloses a wall-related method, comprising: configuring a first prefabricated oblong wall element (2) to interface between a second prefabricated oblong wall element (2) and a third prefabricated oblong wall element (2) and also between a fourth prefabricated oblong wall element (2) and a fifth prefabricated oblong wall element (2) in proximity to said second, third, fourth, and fifth prefabricated oblong wall elements; so that said first prefabricated oblong wall element has first (11) and second (17) alignment features, a receiving end (5), and a protruding end (3); so that said first alignment feature of said first prefabricated oblong wall element is configured to allow said second prefabricated oblong wall element to engage said first prefabricated oblong wall element adjacent said first alignment feature; so that said second alignment feature of said first prefabricated oblong wall element is configured to allow said third prefabricated oblong wall element to engage said first prefabricated oblong wall element adjacent said second alignment feature so that said first prefabricated oblong wall element interfaces between said second prefabricated oblong wall element and said third prefabricated oblong wall element; and so that said first prefabricated oblong wall element is configured to allow said protruding end to extend into a receiving end of said fourth prefabricated oblong wall element while allowing said receiving end of said first prefabricated oblong wall element to receive a protruding end of said fifth prefabricated oblong wall element so that said 
Regarding claim 12, Fryfogle further discloses molding said first prefabricated oblong wall element (2) to have an arcuate recess (17) configured to receive a protrusion (11) of said fourth prefabricated oblong wall element even if said protrusion has a cross-section thereof such that a frontmost edge thereof is an arc of a circle exceeding half a circle (Figs. 3 - 6, and 14; paragraphs 0031, 0037, and 0039).
Regarding claim 16, Fryfogle further discloses said second, third, fourth, and fifth regular prefabricated oblong wall elements (2), all being (nominally) identical to said first prefabricated oblong wall element and wherein sufficient vertical alignment exists so that a substantially vertical line passing through said first, second, and third prefabricated oblong wall elements thereof does not pass through said fourth or fifth prefabricated oblong wall elements after assembly (Figs. 12 and 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 11, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fryfogle.
Regarding claims 2 and 15, Fryfogle further discloses receiving said protruding end (3) of said fourth prefabricated regular oblong and bilaterally symmetric wall element (2) into an arcuate recess of said receiving end (5) of said first prefabricated regular oblong and bilaterally symmetric wall element (2) so as to provide a pivotable engagement therebetween; and a wall-bend-implementing engagement between the first and fourth wall elements has a bend angle of greater than 2 degrees (Figs. 7, 8, and 10 - 13; paragraph 0036).  Fryfogle fails to disclose receiving more than 0.5 millimeters of the protruding end into an arcuate recess of the receiving end.  The distance the protruding end extends into an arcuate recess of the receiving end lacks criticality in the claims and is a design consideration within the skill of the art to provide a predetermined amount of strength of the connection between adjacent wall elements and to allow the wall to form a predetermined shape.
Regarding claim 10, Fryfogle discloses all of the claim limitations except wall elements having a height of 2 meters and the wall completed without the finish or prefabricated oblong wall elements in said wall system being formed locally or cut locally.  Examiner takes the position that the height of the wall elements lacks criticality in the claims and is a design consideration within the skill of the art based upon the size of the wall to be created and to reduce the number of separate elements to be transported to an installation site.  Fryfogle teaches wall elements formed in a mold (paragraphs 0039 - 0045) and it would have been obvious to one of ordinary skill in the art to place the mold at a remote 
Regarding claim 11, Fryfogle further discloses a wall system that includes said first, second, and third prefabricated oblong wall elements (2) is aligned along a curvilinear path and the shape of the landscape wall can be adjusted as desired (Figs. 11 - 13; paragraphs 0029 and 0036).  Fryfogle fails to disclose a first part is curved away from a hillside and a second part is curved toward said hillside and so that another prefabricated oblong wall element assembled with said first, second, and third prefabricated oblong wall elements is directed substantially across a primary path of said first tier and on said first tier so as to form a localized widening of a wall system thereby assembled.  The shape of the wall lacks criticality in the claims and, therefore, it would have been obvious to modify the apparatus as disclosed above so that a first part is curved away from a hillside and a second part is curved toward said hillside and so that another prefabricated oblong wall element assembled with said first, second, and third prefabricated oblong wall elements is directed substantially across a primary path of said first tier and on said first tier so as to form a localized widening of a wall system thereby assembled is a design consideration within the skill of the art to match the shape of the landscape to be protected by the wall.  A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 14, Fryfogle discloses all of the claim limitations except the transition from a smaller element width (width of wall element adjacent the end of protrusion 3) to a larger element width (width between lateral faces 7) is greater by more than 3%.  Examiner takes the position that the percentage of change in width lacks criticality in the claims and is a design consideration within the skill of the art based upon the shape of the wall in which the wall element is to be used.  

Regarding claim 18, Fryfogle further discloses many prefabricated oblong wall elements (2) including said second, third, fourth, and fifth prefabricated oblong wall elements, and a structure supported by said first, second, third, fourth, fifth, and sixth prefabricated oblong wall elements that includes one or more posts (rods, not shown) that pass down into said second prefabricated oblong wall element; and a wall system that includes said first, second, and third prefabricated oblong wall elements (2) is aligned along a curvilinear path and the shape of the landscape wall can be adjusted as desired  (Figs. 3, 4, and 11 - 13; paragraph 0029, 0031, and 0036).  Fryfogle fails to disclose wherein a sixth prefabricated oblong wall element of said many prefabricated oblong wall elements is directed substantially across a path of said wall system so as to form a localized widening thereof that includes said third prefabricated oblong wall element.  The shape of the wall lacks criticality in the claims and, .

Claims 8, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fryfogle in view of Smith (GB 2536917).
Regarding claim 8, Fryfogle discloses all of the claim limitations except said second and third wall elements are prefabricated regular oblong and bilaterally symmetric wall elements so that said first, second, and third prefabricated regular oblong and bilaterally symmetric wall element are each non-identical to said others.  Smith teaches said second and third wall elements as prefabricated regular oblong and bilaterally symmetric wall elements so that said first, second, and third prefabricated regular oblong and bilaterally symmetric wall element are each non-identical to said others (Figs. 1A - 1D, 2A - 2D, and 4; pages 1 - 6).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the first, second, and third wall elements as disclosed by Fryfogle with the non-identical shapes of the bricks as taught by Smith so that the bricks are able to be quickly and efficiently arranged upon one another and upon a surface to contour to an embankment.
Regarding claim 11, Fryfogle further discloses a wall system that includes said first, second, and third prefabricated oblong wall elements (2) is aligned along a curvilinear path and the shape of the landscape wall can be adjusted as desired (Figs. 11 - 13; paragraphs 0029 and 0036).  Fryfogle fails to disclose a first part is curved away from a hillside and a second part is curved toward said hillside. The shape of the wall lacks criticality in the claims and, therefore, it would have been obvious to modify the 
Regarding claim 18, Fryfogle further discloses many prefabricated oblong wall elements (2) including said second, third, fourth, and fifth prefabricated oblong wall elements, and a structure supported by said first, second, third, fourth, fifth, and sixth prefabricated oblong wall elements that includes one or more posts (rods, not shown) that pass down into said second prefabricated oblong wall element; and a wall system that includes said first, second, and third prefabricated oblong wall elements (2) is aligned along a curvilinear path and the shape of the landscape wall can be adjusted as desired  (Figs. 3, 4, and 11 - 13; paragraph 0029, 0031, and 0036).  Fryfogle fails to disclose wherein a sixth prefabricated oblong wall element of said many prefabricated oblong wall elements is directed substantially across a path of said wall system so as to form a localized widening thereof that includes said third prefabricated oblong wall element.  Smith teaches a sixth prefabricated oblong wall element of said many prefabricated oblong wall elements is directed substantially across a path of said wall system so as to form a localized widening thereof that includes said third prefabricated oblong wall element (Fig. 4; pages 1 - 6). It would have been considered obvious to one of ordinary skill in the art, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
1/15/2021